DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (2017/0299975).
Regarding claim 1, Mizutani et al. disclose an optical deflector (6; see figure 2 and 5; and paragraph 54) comprising:
a drive motor (62; see paragraph 55; and figures 2 and 6) having a motor body (621; see paragraph 56; and figures 5 and 9) and a rotation shaft (622; see paragraph 56; and figures 5 and 9) projecting upward from the motor body;
(63; see paragraph 55; and figures 2, 4, and 6) attached to an upper end portion of the rotation shaft (see paragraph 57; and figure 6), having a peripheral surface (631; see paragraph 57; and figure 4) which is irradiated with light, deflecting the light with which the peripheral surface is irradiated while rotating in unison with the rotation shaft (supra), and scanning a specific irradiated body (21; see paragraph 57; and figure 4); and
a cover body (65; see paragraph 59; and figures 2, 5, and 6) including a first cover portion (651; see figures 5-6 and 10; and paragraph 59) that covers the polygon mirror from above (see figure 6; and paragraph 60) and a second cover portion (652; see figures 5-6; and paragraph 59) that is connected to a lower end of the first cover portion and covers the drive motor from a side (see figure 6; and paragraph 62), wherein
the first cover portion has:
a plate-shaped top wall (651A; see paragraph 60; and figures 7 and 10) disposed above the polygon mirror; and
a peripheral wall (651B; see paragraph 60; and figures 7 and 10) formed having a cylindrical shape extending downward from an outer peripheral end edge of the top wall (see paragraph 61; and figures 7 and 10), with a lower end connected to the second cover portion (see paragraph 66; and figure 6), and having an opening (651C; see paragraph 60; and figure 6) opened by facing the peripheral surface of the polygon mirror (see figure 6);
the peripheral wall has an upper-end edge-defining portion (portion of outside surface of 651B immediately above opening 651C; see figures 5-6 and 10) that defines an upper end edge (upper part of rim of 651C; supra) of an opening end edge of the opening and is connected to the top wall (supra), and a lower-end edge-defining portion (portion of outside surface of 651B immediately below opening of 651C; supra) that defines a lower end edge (lower part of rim of 651C; supra) of the opening end edge (rim of 651C; supra) and is connected to the second cover portion (see figures 5-6; and paragraph 66); and
... .


the top wall has, on an inner surface side of a specific portion connected to the upper-end edge-defining portion, a first slope portion that is inclined downward toward the upper-end edge-defining portion.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Mizutani et al. such that the top wall has, on an inner surface side of a specific portion connected to the upper-end edge-defining portion, a first slope portion that is inclined downward toward the upper-end edge-defining portion, because it has been held that a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 2, Mizutani et al. do not disclose:
in the peripheral wall, the lower-end edge-defining portion is located closer to an outer side than the upper-end edge-defining portion. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the invention of Mizutani et al. such that in the peripheral wall, the lower-end edge-defining portion is located closer to an outer side than the upper-end edge-defining portion, because it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Regarding claim 3, Mizutani et al. do not disclose:
the top wall further has, on an inner surface side of a symmetrical portion in a linearly symmetrical positional relationship with respect to the specific portion with the rotation shaft as the axis of symmetry, a second slope portion that is inclined downward toward an outer side. 
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 4, Mizutani et al. further teach an optical scanning device (23; see figures 2 and 4; and paragraphs 38 and 57), comprising:
the optical deflector according to claim 1; and
a light source (5; see paragraph 44; and figure 4) that irradiates the peripheral surface of the polygon mirror with light. 

Regarding claim 5, Mizutani et al. further teach an image forming apparatus (1; see figure 1; and paragraph 26), comprising:
the optical scanning device according to claim 4; and
an image carrier (21; see figure 4; and paragraph 57) as the irradiated body, which is scanned by the polygon mirror and having a surface on which an electrostatic latent image is formed (see paragraphs 30, 41, and 44).





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/GEOFFREY T EVANS/Examiner, Art Unit 2852